Citation Nr: 0948351	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
squamous cell lung cancer, status post right upper lobectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran retired in June 1970 with 22 years of active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for residuals of squamous cell 
lung cancer, status post right upper lobectomy, and assigned 
a 0 percent rating, effective from February 15, 2002.  In 
March 2007, the Veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  

In August 2007, this matter was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further evidentiary development.  In the August 2007 remand, 
the Board noted that the Veteran had a postoperative scar as 
a residual of his February 1996 right upper lobectomy.  
Although not formally certified as an issue on appeal, the 
Board directed that the issue of entitlement to a compensable 
rating for a postoperative scar as a residual of a right 
upper lobectomy be considered by the AOJ.  By September 2009 
rating decision, the RO granted service connection for a scar 
as a residual of status post right upper lobectomy, and 
assigned a 0 percent rating, effective May 31, 2002.  It 
appears that the appeal period for this issue is still open, 
nonetheless, because the Veteran has not filed a notice of 
disagreement, this issue is not before the Board at this 
time. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the competent medical evidence is 
against a finding that the Veteran's PFT results represent 
any restrictive impairment resulting from the service-
connected status post right upper lobectomy, as opposed to 
the nonservice-connected lung disorders such as chronic 
obstructive pulmonary disease (COPD) and emphysema.

2. The Veteran's squamous cell lung cancer was treated in 
1996 through a right upper lobectomy, and there is no 
evidence of any recurrent active pathology.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's 
service-connected residuals of squamous cell lung cancer, 
status post right upper lobectomy, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6819 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Sup. Ct.) 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in February 2005 that addressed 
the notice elements.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The Board 
also notes that the RO sent the Veteran letters in March and 
December 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA treatment records and has scheduled several VA 
examinations, including the most recent one - in September 
2009 - to determine the severity of his service-connected 
lung disability.  The Board finds that the VA examinations 
were adequate, and the most recent VA examination included a 
review of the claims folder and a history obtained from the 
Veteran.  In all VA examinations, findings were reported, 
along with diagnoses/opinions, which were supported in the 
record.  The examination reports are adequate for rating 
purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  

The record reflects that in the October 2009 informal hearing 
presentation, the Veteran's representative requested that the  
claim be remanded for a "medical examination/clarification 
about the Veteran's residuals and their link to his service-
connected right upper lobectomy".  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  VA's duty to assist can 
include a requirement to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. 
Nicholson, supra, (holding that once VA undertakes the effort 
to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  After considering the 
Court's guidance in the aforementioned cases, the Board, 
however, finds that the September 2009 VA examination is 
adequate and that another VA examination and opinion in this 
matter is not necessary in order to adjudicate the claim.  In 
that regard, the Board notes that although the VA examiner's 
opinion from September 2009 is not perfect and might be 
awkwardly worded, the gist of the opinion is pertinent and 
probative of the issue of whether the Veteran's compensable 
pulmonary impairment is attributable to the service-connected 
restrictive lung disease (the lobectomy) or to the 
nonservice-connected obstructive lung disease.  Moreover, the 
VA examiner's opinion from September 2009 included a review 
of the claims folder, cited to the rationale behind the 
opinion, and provided an explanation for the opinion.  

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II. Factual Background

Private treatment records show that in February 1996, the 
Veteran underwent right upper lobectomy with mediastinal 
lymph node dissection for treatment of squamous cell 
carcinoma of the right upper lobe.  

On VA examination in November 2002, the Veteran complained of 
shortness of breath after he walked more than 1/2 of a block.  
He did not take any medication for his pulmonary disease.  
The diagnoses were emphysema/severe COPD and squamous cell 
lung cancer of the right upper lobe lung, status post right 
upper lobectomy.  On pulmonary function testing (PFT), the 
spirometry data was considered acceptable and revealed a 
moderate obstructive ventilatory impairment and pulse 
oximetry was normal.  

On VA examination in April 2003, the Veteran reported no 
recurrence of his lung cancer, and that he had been 
prescribed no medications for treatment of his lung 
condition.  PFT studies done in April 2003 showed FEV-1/FVC 
was significantly reduced, consistent with severe obstructive 
ventilatory impairment, and when compared with PFT studies 
done in November 2002, showed no significant difference in 
spirometry values.  The impression was that the Veteran had 
chronic obstructive pulmonary disease/emphysema, and that the 
FEV1 was most reflective of this disease process.  

In a statement dated in August 2005, the Veteran reported he 
had a dramatic decrease in his breathing capacity because of 
this procedure.  

In a letter dated in October 2007, the Veteran's private 
primary care physician, Dr. Gary Bernard reported treating 
the Veteran since December 2004, and noted that the Veteran 
had severe chronic obstructive pulmonary lung disease and had 
a right upper lobectomy in 1996.  Dr. Bernard noted that the 
Veteran had severe shortness of breath with any exertion, and 
had used several bronchodilator medications, including 
currently using Spiriva and Advair.  The Veteran had just 
completed a full pulmonary function study that demonstrated 
severe lung impairment.  Dr. Bernard "strongly believed" 
that the Veteran's right upper lobe lobectomy had "added to 
his lung condition, and his ongoing shortness of breath".  
Dr. Bernard acknowledged that the Veteran had severe COPD, 
but also indicated that "removal of a portion of the lung 
contributes to his breathing impairment".  

A summary of a private PFT conducted in October 2007 reported 
that the Veteran's PFT was incomplete and that spirometry 
showed a severe obstructive ventilatory defect without much 
improvement to bronchodilators.  

On VA examination in September 2009, the Veteran reported 
having dyspnea with exertion, and being able to walk 1/4 to 1/2 
mile before stopping.  He mowed the yard with a self-
propelled mower, trimmed the bushes, and blew the leaves, and 
claimed his back gave out before he became short of breath.  
With regard to the Veteran's residuals of his status post 
lobectomy, the course since onset was noted as "stable", 
and it was noted that he used vasodilators for current 
treatment.  A chest x-ray showed evidence of previous right 
chest surgery with multiple surgical metallic clips plus 
minimal diminished volume of the right lung, and no residual 
or recurrent tumor identified.  The chest x-ray impressions 
were evidence of previous right chest surgery, 
hyperinflation/COPD, and there was no evidence of active 
disease.  The impressions of the pulmonary function testing 
were moderately severe COPD based on reduced FEV1/FVC, FEV1, 
and FEF 25-75; good response to bronchodilators; reduced 
diffusing capacity; reduced DLCO in combination with findings 
of OVD suggests a component of emphysema.  

Further, on the September 2009 VA examination, the diagnoses 
included squamous cell carcinoma status post right upper lobe 
lobectomy, and moderately severe COPD with emphysema, not due 
to squamous cell carcinoma status post right upper lobe 
lobectomy, but likely due to smoking.  The examiner noted 
that the Veteran's disability had significant effects on his 
occupational activities, including decreased mobility, lack 
of stamina, and weakness or fatigue.  The examiner opined 
that in the setting of the Veteran's moderately severe COPD, 
it would be with resort to mere speculation to report 
residuals solely attributable to the diagnosis squamous cell 
carcinoma, status post right upper lobe resection, February 
1996, and cited as rationale medical literature review, 
medical records review, and clinical experience.  The 
examiner also opined that there was "no objective evidence 
to support a claim that the 1/14/09 PFTs reflect squamous 
cell carcinoma s/p right upper lobe lobectomy 2/96". The 
examiner further opined that "[s]tatus post lobectomy would 
more likely cause a restrictive defect" and that "with 
normal FVC and TLC, there is no objective evidence of 
restriction".  

III. Analysis

The Veteran contends that he is entitled to a compensable 
disability rating for residuals of his service-connected lung 
cancer.  He essentially reports symptoms of shortness of 
breath that impair his activities, for which he uses various 
medications. 

1. Preliminary Medical Question

The Board notes that as an initial matter, we must address a 
preliminary medical question.  As noted above, in August 
2007, the Board remanded this matter to resolve the medical 
question as to whether the Veteran's compensable pulmonary 
impairment is attributable to the service-connected 
restrictive lung disease (the lobectomy) or to the 
nonservice-connected obstructive lung disease.  The Veteran 
was to be scheduled for a VA examination and the examiner was 
to provide an opinion as to which of the PFT results likely 
represent impairment resulting from the service-connected 
lung disability and which PFT results likely represent 
impairment due to nonservice-connected lung disorders such as 
chronic obstructive pulmonary disease/emphysema.  The 
examiner was advised that if this question could not be 
answered without resorting to speculation, this should be 
stated.

The Board must also consider whether development as requested 
by the August 2007 Board remand has been fulfilled.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
In that regard, the Board notes that the Veteran underwent a 
VA examination in September 2009, in which the examiner 
provided an opinion that substantially complied with the 
terms of the Board's remand as to any relationship between 
the Veteran's compensable lung disability and his service-
connected residuals of squamous cell lung cancer, status post 
right upper lobectomy.  

With regard to this medical question, the Board notes that 
there are basically two conflicting medical opinions of 
record - one from the Veteran's private primary physician, 
Dr. Bernard, which tends to support the Veteran's claim, and 
one from a VA examination in 2009, which goes against the 
Veteran's claim.  Where the record contains both positive and 
negative evidence, it is the responsibility of the Board to 
weigh the credibility and probative value of the medical 
opinions, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board is mindful that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra. 
The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).


With regard to Dr. Bernard's October 2007 letter, while he 
reported treating the Veteran as a primary care physician 
since 2004, there was no indication that he reviewed the 
Veteran's claims folder (or any other prior medical evidence 
regarding the Veteran's service-connected lung disability).  
Moreover, Dr. Bernard acknowledged the Veteran's COPD, severe 
shortness of breath, and PFTs which showed severe lung 
impairment, and opined that that his right upper lobe 
lobectomy had "added to his lung condition, and his ongoing 
shortness of breath", but provided no commentary as to any 
restrictive component of the Veteran's service-connected lung 
cancer and no commentary as to what portion, if any, of the 
impairment shown on the PFTs may be attributed to the 
service-connected lung cancer.  In that regard, the Board 
notes that the Veteran's residuals of right upper lobe 
lobectomy is rated under Diagnostic Code 6844, which criteria 
is based on PFTs.  Thus, the Board finds Dr. Bernard's 
opinion to be of little probative value in this matter.    

With regard to the VA examiner's opinion from September 2009, 
the Board notes that, as requested in the Board's remand, the 
examiner opined that in the setting of the Veteran's 
moderately severe COPD, it would be with resort to mere 
speculation to report residuals solely attributable to the 
diagnosis squamous cell carcinoma, status post right upper 
lobe resection.  The examiner also explained that the results 
of the PFT showed moderately severe COPD based on reduced 
FEV1/FVC, FEV1, and FEF 25-75 and that reduced DLCO in 
combination with findings of OVD suggested a component of 
emphysema.  Finally, the examiner addressed the restrictive 
portion of the Veteran's lung disability, and opined that 
"[s]tatus post lobectomy would more likely cause a 
restrictive defect" and that "with normal FVC and TLC, 
there is no objective evidence of restriction".  Thus, the 
Board finds that the VA examiner's opinion to be more 
probative and persuasive as it included a review of the 
claims folder, supporting rationale, and an explanation 
addressing the restrictive element as being related to the 
Veteran's service-connected lung disability, and the lack of 
evidence of restriction on the PFTs.  



2. Entitlement to Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).


The record reflects that in February 1996 the Veteran 
underwent right upper lobectomy with mediastinal lymph node 
dissection for treatment of squamous cell carcinoma of the 
right upper lobe.  By May 2003 rating decision, he was 
granted service connection for residuals of squamous cell 
lung cancer, status post right upper lobectomy, and assigned 
a 0 percent evaluation, effective from February 15, 2002, the 
date of his claim.

The Veteran's lung cancer was initially evaluated utilizing 
the rating criteria found at 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6819.  Under DC 6819, all malignant neoplasms in 
any specified part of the respiratory system, except for skin 
growths, are rated as 100 percent disabling.  A Note to DC 
6819 specifies that:  a rating of 100 percent shall continue 
beyond the cessation of any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure. Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 4.97, DC 6819. 

The Board notes that the Veteran was never assigned a 100 
percent rating for his service-connected residuals of 
squamous cell lung cancer, status post right upper lobectomy, 
based on the fact that he did not file a claim for such until 
2002 - approximately 6 years after his treatment (a right 
upper lobectomy) for his squamous cell lung cancer.  The 
Veteran nevertheless pursues a compensable rating for the 
residuals of his service-connected residuals of squamous cell 
lung cancer, status post right upper lobectomy. 

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add 
provisions that clarify the use of PFTs in evaluating 
respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 
4.96, entitled "Special provisions for the application of 
evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" includes a provision requiring PFTs 
to evaluate respiratory conditions except in certain 
situations.  When the PFTs are not consistent with clinical 
findings, evaluation should generally be based on the PFTs 
unless the examiner states why they are not a valid 
indication of respiratory functional impairment in a 
particular case.  38 C.F.R. § 4.96 (d)(3).

When rating post-surgical residuals (lobectomy, 
pneumonectomy, etc.) under DC 6844, the current version of 
the General Rating Formula for the Respiratory System, 
Restrictive Lung Disease provides that a 10 percent 
evaluation is warranted when FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 
to 80 percent predicted.  

In this case, as explained above, the competent evidence 
reflects that the Veteran's service-connected residuals of 
squamous cell lung cancer, status post right upper lobectomy, 
would more likely cause a restrictive defect, however, PFT 
findings were found to show no objective evidence of 
restriction.  And although the Veteran's PFTs have 
consistently indicated results indicative of a rating in 
excess of 10 percent under DC 6844, the past VA examinations 
and the September 2009 VA examiner's opinion showed that the 
PFT results are attributable to the Veteran's COPD and 
emphysema and not to his residuals of lung cancer.  The Board 
notes that, under 38 C.F.R. § 4.96(d)(3), if the examiner 
explains why PFTs are not a valid indication of respiratory 
functional impairment in a particular case, then the disorder 
need not be evaluated based on PFTs that are not consistent 
with clinical findings.  Further, as explained above, the 
Board finds that there is no evidence to support findings 
that would contradict the 2009 VA examiner's opinion 
regarding the restrictive component of the Veteran's lung 
disability.  Consequently, a compensable rating is not 
warranted under 38 C.F.R. § 4.97, DC 6844.

In sum, the Board finds that the preponderance of the 
evidence shows that the Veteran's service-connected lung 
cancer was successfully treated in 1996 through a right upper 
lobectomy, and there is no evidence of any recurrent active 
pathology and that his service-connected residuals of 
squamous cell lung cancer, status post right upper lobectomy, 
would cause a restrictive defect, which has not been shown on 
the PFTs.  For all the foregoing reasons, the claim on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a compensable rating at any point 
during the period in question, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Fenderson, supra; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

3. Extraschedular Consideration

In exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.  
In the present case, the Veteran has not alleged and the 
record does not show that his service-connected lung 
disability caused marked interference with his employment.  
Also, there is no indication he has been frequently 
hospitalized due to his lung cancer.  Thus, referral for the 
assignment of an extraschedular disability rating is not 
warranted.


ORDER

An initial compensable rating for residuals of squamous cell 
lung cancer, status post right upper lobectomy is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


